Citation Nr: 1212758	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fungal infections of the feet, to include tinea pedis, mycotic toenails, and onychomycosis.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1985 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  Jurisdiction was transferred to the Philadelphia, Pennsylvania RO.  It is currently with the Appeals Management Center (AMC).  

The Board remanded the issues in November 2010 for additional development.  The Board previously considered the issue of service connection for IBS as involving the question of whether new and material evidence had been received to reopen the claim.  In a September 2003 decision, the RO had denied entitlement to service connection for a stomach condition.  Evidence received after that decision showed a diagnosis of IBS.  A claim based on a diagnosis not previously considered, constitutes a new claim that is decided on a de novo basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Hence, the issue before the Board is service connection for IBS, rather than a petition to reopen a claim for new and material evidence.  

In November 2010, the Board referred the claims for a total disability rating based upon individual unemployability (TDIU) and a petition to reopen a previously denied claim of service connection for depression due to a stomach disability.  In December 2010, the Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD).  In addition the record shows that the Veteran raised a claim for compensation pursuant to 38 U.S.C.A. § 1151 for stomach and breast disorders and a petition to reopen a claim for service connection for a low back disability.  See September 2007 and October 2011 Veteran statements. 

The following issues: service connection for an acquired psychiatric disability to include PTSD and depression, including as due to a stomach disorder; entitlement to a TDIU; compensation pursuant to 38 U.S.C.A. § 1151 for stomach and breast disorders; and a petition to reopen a service connection claim for a low back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2002, the RO contacted two record custodians to locate the Veteran's service treatment records (STR).  The RO received a negative response to a STR request from the records management center (RMC).  The National Personnel Records Center (NPRC) reported that the available STRs were limited to microfiche and these records were copied and mailed.  The only service treatment records consist of the Veteran's entrance examination and report of medical history and records of reserve service in the 1990s.  She reports that she received gastrointestinal and podiatry treatment during service.  See October 2004 claim; September 2005 statement.  

A formal determination has not been made as to the unavailability of the records pursuant to 38 C.F.R. § 3.159(c) or whether alternate sources might be available.  The claims on appeal may not be decided until a formal determination as to the unavailability of these records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009); See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate records). 

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran was afforded a November 2011 VA IBS examination.  The examiner provided a negative opinion regarding environmental toxins being a nexus for IBS.  However, the examiner did not address whether the Veteran's reported stomach symptoms during service and since were etiologically related to current IBS.  Dalton v. Peake, 21 Vet. App. 23 (2007) (VA medical opinion must consider the Veteran's reported symptoms and history).  Another medical opinion is needed to determine whether the Veteran's reports of in-service stomach disorders are etiologically related to her currently diagnosed IBS.  

Similarly, in December 2010, a VA examiner provided a negative opinion as to the relationship between current foot disabilities and service, but did not consider the Veteran's reports of symptoms that began in service and had continued since.

Accordingly, the case is REMANDED for the following action:

1.  Seek service treatment records for the Veteran with any necessary follow up requests.  If the records are not available, search alternate sources of records. 

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, a formal finding of unavailability should be made with notice to the Veteran and his representative.

2.  After additional service treatment records are associated with the claims folder or it is determined that they are not available, schedule the Veteran for a VA podiatry examination to determine whether any current food disability or skin disease is related to service.

The claims folder and a copy of this remand must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should interview the Veteran about her foot symptoms during service and her current symptoms and any continuity of symptoms.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current foot disorder or skin disease had its onset in service, or is otherwise the result of a disease or injury in service. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of in-service stomach symptoms and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 


3.  After additional service treatment records are associated with the claims folder or it is determined that they are not available, schedule the Veteran for a VA IBS examination.  All indicated tests and studies should be conducted.

The claims folder and a copy of this remand must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should interview the Veteran about her gastrointestinal symptoms during service, her current symptoms and any continuity of symptoms since service.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current stomach disorder had its onset in service, or is otherwise the result of a disease or injury in service, including reported environmental toxins while serving in Japan. 

The examiner must provide a rationale for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of in-service stomach symptoms and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4.  The RO/AMC should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue an SSOC. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

